Williams, Judge,

(dissenting) :

I do not think it was error to refuse defendant’s instructions. The falling of the board upon plaintiff is prima facie proof of defendant’s negligence, under the ride res ipsa loquitur, and, in the absence of any explanation of the cause of its falling, established plaintiff’s right to recover, provided he was not negligent himself; and there is no evidence that he was. If plaintiff had asked for a peremptory instruction directing the jury to find for him, the court should have given it; or, if on the facts proven, the jury had found for defendant, it would have been the duty of the court to set it aside, on motion of plaintiff, because it would have been clearly against evidence. This is not a case involving conflict of evidence, which would give the jury the right to weigh and determine its relative value. The fact that the board fell from defendant’s working place upon plaintiff, *382and injured him, is not denied. The law says that such fact, unexplained, is prima facie proof of negligence, and casts the burden upon defendant to rebut it. No attempt was made to discharge that burden, and, under the rules of evidence, plaintiffs case was as fully established as if negligence had been proven by the most direct testimony. His proof was full and complete, because it was not denied, the presumptive negligence was not explained. How can it be logically said that defendant is prejudiced by the refusal of the court to give its instructions, when there is no evidence on which to predicate them; and, if their refusal works no prejudice, why should this Court reverse the judgment ? The refusal was harmless error, if error at all. But I say it was not error, because there is not a particle of evidence contradicting the legal presumption of negligence arising from the fact of the falling of the board from defendant’s work place, without proof of any particular cause. It was incumbent on defendant to show that it' was not caused by its negligence. It did not discharge the burden, tlms shifted to it; and the rule res ipsa loquitur supplies what plaintiff could not, and did not actually prove, and says that the cause of the board’s falling was defendant’s negligence. If the jury are given no facts to which to apply legal principles, there is no duty on the court to instruct them as to the law. Cases are tried on law and fact, not on law alone, and if there are no facts to support a case there is no need to give the jury the law. The board that struck plaintiff was 2x12 inches x 16 feet. Defendant knew that men were working in the basement. They had a right to work there. The surroundings made it incumbent upon it to use greater care than if no one had been working below. When the board started to fall warning was given to those below, and plaintiff immediately ran to escape danger. It appears that he would not have been hurt if he had run in some other direction, but the board would not have fallen on him where he did take refuge, if it had not struck a girder on the first floor and broke, and a piece of it glanced over to where he was. There is nothing in his conduct, or in the circumstances proven, from which the jury could even infer that he was negligent.
Defendant could make but two defenses: (1) That the board did not fall for want of due care of its servants, and (2) that *383plaintiff Avas himself negligent. Defendant was not plaintiff’s master. No eontractnral relation existed between them, lienee the latv of assumption of risk has no application. One can not plead assumption of risk in defense of his own negligence, that is.against the policy of the law. As I see it, no other verdict could have been found. Because, in view of the facts established by proof, aided by a legal presumption, the rule res ipsa loquitur, negligence of defendant, as the proximate cause of plaintiff’s injury, is established.